NOT FOR PUBLICATION                          FILED
                        UNITED STATES COURT OF APPEALS                      NOV 12 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    UNITED STATES OF AMERICA,                        No. 13-10583

                Plaintiff - Appellee,                D.C. No. 1:13-cr-00189-LJO-
                                                     SKO-1
      v.

    MAURICE HUNT,                                    MEMORANDUM*

                Defendant - Appellant.

                       Appeal from the United States District Court
                          for the Eastern District of California
                       Lawrence J. O'Neill, District Judge, Presiding

                         Argued and Submitted October 19, 2015
                               San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

           Maurice Hunt appeals his convictions for (a) sex trafficking by force, fraud,

or coercion, or of a minor, (b) witness tampering, and (c) obstruction of justice. We

affirm.

           1.    Hunt attacks his sex trafficking conviction under 18 U.S.C. § 1591,

arguing that his conduct had no substantial effect on interstate commerce. Section


*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
1591, which was enacted as part of the Trafficking Victims Protection Act (TVPA),

is “part of a comprehensive regulatory scheme that criminalizes and attempts to

prevent slavery, involuntary servitude, and human trafficking for commercial gain.

. . . Congress found that trafficking of persons has a substantial aggregate economic

impact on interstate and foreign commerce, and that finding is not irrational.”

United States v. Walls, 784 F.3d 543, 548 (9th Cir. 2015) (citations omitted). In

light of Congress’s findings, “any individual instance of conduct regulated by the

TVPA need only have a de minimis effect on interstate commerce.” Id. (citing

Gonzales v. Raich, 545 U.S. 1, 17 (2005)). Hunt’s conduct had the required effect

on commerce.

      2.     Hunt’s argument that the government failed to establish the interstate-

nexus element of § 1591 is also unavailing. The government produced evidence

that Hunt took the victim to a motel that serves out-of-state customers and does its

banking with an institution with locations in nineteen states.

      3.     A TVPA conviction may be premised on the defendant’s knowledge or

reckless disregard of the fact that “means of force, threats of force, fraud,” or

coercion will be used to cause a victim to engage in a commercial sex act. 18 U.S.C.

§ 1591(a). This element of the offense was established by evidence that Hunt knew

“in the sense of being aware of an established modus operandi that” would in the




                                          2
future cause the victim to engage in prostitution by force, fraud, or coercion. United

States v. Todd, 627 F.3d 329, 334 (9th Cir. 2009).

      4.     The TVPA imposes criminal liability if a sex-trafficking victim is a

minor and the “defendant had a reasonable opportunity to observe the” victim; the

government “need not prove that the defendant knew, or recklessly disregarded the

fact, that the [victim] had not attained the age of 18 years.” 18 U.S.C. § 1591(c).

Hunt contends that § 1591 is unconstitutional absent proof of a defendant’s mens rea

as to the victim’s age. However, the presumption in favor of construing statutes to

include mens rea requirements does not apply to sex crimes against minors if the

defendant “confronts the underage victim personally.” United States v. X-Citement

Video, Inc., 513 U.S. 64, 72 n.2 (1994). And the presumption applies “to each of

the statutory elements that criminalize otherwise innocent conduct.” Id. at 72.

Hunt could “hardly be surprised to learn that” pimping young women is “not an

innocent act.” United States v. Freed, 401 U.S. 601, 609 (1971).

      5.     The district court did not commit plain error in its instruction to the jury

on witness tampering. The instruction required the government to prove that Hunt

“knowingly used intimidation, physical force or corrupt persuasion” against the

witnesses. Although the court did not define the term “corruptly” in the jury

instructions on witness tampering, the obstruction of justice instruction defined

“corruptly” to include acts done “voluntarily and deliberately and for the purpose of


                                           3
improperly influencing or improperly obstructing or improperly interfering with the

administration of justice.” This instruction did not run afoul of the rule of Arthur

Andersen LLP v. United States, 544 U.S. 696, 706 (2005), that the instruction should

not cover innocent conduct.

      6.     Hunt’s argument that there was insufficient evidence to support his

convictions for obstruction of justice fails. Obstruction of justice is defined under

18 U.S.C. § 1503 as “corruptly or by threats of force, or by any threatening letter or

communication,” influencing, obstructing, or impeding, or endeavoring to influence,

obstruct, or impede, the due administration of justice. The statutory proscription is

not limited to activities “that involve force, threat, or intimidation . . .      This

provision includes noncoercive witness tampering.” United States v. Wash. Water

Power Co., 793 F.2d 1079, 1085 (9th Cir. 1986) (alteration in original) (citations

omitted).   The government produced evidence that Hunt directed others to

intimidate the victim; directed his girlfriend to put pressure on witness Natalie Kelly

and accused Kelly of cooperating with the authorities; and made similar accusations

to witness Roxanne Sanchez.

      7.     There was also sufficient evidence to convict Hunt of witness

tampering as to Sanchez and Kelly. The crime is committed when a defendant:

      knowingly uses intimidation, threatens, or corruptly persuades another person,
      or attempts to do so, or engages in misleading conduct toward another person,
      with intent to—


                                          4
      (1) influence, delay, or prevent the testimony of any person in an official
          proceeding.

18 U.S.C. § 1512(b)(1). The evidence here was sufficient to allow a rational juror

to conclude that Hunt encouraged Sanchez to testify falsely and attempted to

intimidate Kelly into not testifying.

      AFFIRMED.




                                        5